Rule 10f-3 Transactions. The Board has adopted procedures for monitoring transactions subject to Rule 10f-3, which regulates transactions with affiliated underwriters. In all instances, U.S. Bancorp Investments, Inc., an affiliated underwriter, participated in the underwriting syndicate. Compliance has reviewed the transaction listed below and has determined that it was affected in compliance with the Funds’ Rule 10f-3 procedures. The Board also determines on a quarterly basis whether such transactions were effected in compliance with such procedures. Trade Date Security Description Bonds Purchased Percent of Offering Purchase Price Price at Close Purchasing Fund Underwriter from whom Purchased 10/23/08 National Rural Utilities Collateral Trust Bonds $3,100,000 0.31% $99.24 $101.64 First American Intermediate Term Bond Fund Deutsche Bank Securities Underwriting Syndicate Members Deutsche Bank Securities Inc., J.P. Morgan, Merrill Lynch & Co., RBS Greenwich Capital, Keybanc Capital Markets, Lazard Capital Markets, LLC, Mizuho Securities, USA Inc., Suntrust Capital Markets, U.S. Bancorp Investments, Inc.
